Citation Nr: 9923190	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of an injury to the left testicle, with traumatic 
hydrocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from May 1951 to 
August 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in No. 
Little Rock, Arkansas (hereinafter RO).


FINDING OF FACT

Manifestations of the veteran's service-connected residuals 
of an injury to the left testicle include subjective 
complaints of pain and a slightly enlarged right testis and a 
normal left testis, with no evidence of renal dysfunction or 
voiding dysfunction.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of an injury to the left testicle, with traumatic 
hydrocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7529 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet.App. 282 (1991).  

By a rating action dated in February 1997, service connection 
was granted for residuals of an injury to the left testicle, 
with traumatic hydrocele and assigned a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7529.  When an unlisted residual 
condition is encountered which requires an analogous rating, 
the first two digits of the diagnostic code present that part 
of the rating schedule most closely identifying the bodily 
part or system involved, with a "99" assigned as the last two 
digits representing all unlisted conditions.  
38 C.F.R. § 4.27 (1998).  Hydrocele is not listed in the 
rating code; however, when an unlisted condition is 
encountered it may be rated under a closely related disease 
or injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous. See 38 C.F.R. § 4.20 (1998).  Diagnostic Code 7529 
contemplates a rating for a benign neoplasm of the 
genitourinary system on the basis of voiding dysfunction or 
renal dysfunction, whichever is predominant, with evaluations 
ranging from noncompensable to 100 percent.  See 38 C.F.R. § 
4.115a (1998).  Additionally, under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (1998), a 
noncompensable disability evaluation is warranted for the 
complete atrophy of one testis; a 20 percent evaluation is 
warranted for complete atrophy of both testes.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (1998) provides for a 
noncompensable evaluation upon the removal of one testis, 
when the other testis is functioning; a 30 percent evaluation 
is warranted for removal of both testes.  Under the 
provisions of 38 C.F.R. § 4.115b, 

Diagnostic Code 7525 (1998), chronic epididymo-orchitis is to 
be rated as a urinary tract infection, with a 10 percent 
evaluation for long-term drug therapy requiring one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management.  Id. 

The veteran's service medical records reveal that the veteran 
reported in March 1962, that he had three testes and he 
desired to have the middle testis removed because it was 
painful when he sat down.  On examination,  a soft, cystic 
mass over the left testicle was noted as a possible 
supernumerary testicle.  The right testis was normal.  The 
veteran reported that the left testicular mass, which he 
first noted in 1953, would swell and become tender.  In July 
1969, the veteran reported to the examiner that he had three 
testicles; however, no clinical finding was made.

On a VA genitourinary examination in July 1996, the veteran 
reported that he had previously had three testes, but one had 
been removed by the VA in 1985.  On examination, his right 
testis was normal.  He had a well-healed scar on the mid-line 
of the scrotum.  The left testis appeared to be intact and 
present along with the vas deferens which led to the inguinal 
canal.  The diagnosis was two testes.  An ultrasound revealed 
a slightly enlarged right testis.  The examiner opined that 
the prior surgery in 1985 had probably been for removal of a 
hydrocele which had begun to swell.  

The veteran testified before the RO in 1996, that he had a 
third testicle removed at the VA Medical Center in 
Gainesville, Florida in 1985.  He stated that due to severe 
swelling he went to the emergency room, and was thereafter 
referred to a urologist who removed the testicle under local 
anesthetic.  

VA medical records indicate that in January 1985, the veteran 
gave a history of left intrascrotal edema, with intermittent 
pain, that had been increasing in size.  He 

reported that he had acute pain in November 1984, and 
received a cord block that resulted in minimal relief.  On 
examination, a nontender, left spermatocele was found, and 
the veteran underwent a spermatocelectomy.  In February 1985, 
the veteran had no genitourinary complaints.  The incision 
from the spermatocelectomy was well-healed and there was no 
scrotal edema, induration, or tenderness found on 
examination.  

The medical evidence provides no basis for a compensable 
evaluation for the veteran's service-connected residuals of 
an injury to the left testicle, with traumatic hydrocele.  
Voiding dysfunction or renal dysfunction has not been shown, 
nor has complete atrophy of both testes.  See Diagnostic 
Codes 7529, 7523.  Although the veteran claims to have had a 
third testis removed, this has not been shown by the evidence 
of record.  Nevertheless, recent examination has revealed two 
testes, and as such, the criteria for a compensable 
evaluation under the provisions of Diagnostic Code 7524 have 
not been met.  The evidence does not show findings analogous 
to a urinary tract infection which necessitates long-term 
drug therapy requiring one to two hospitalizations per year 
and/or requiring intermittent intensive management, nor 
findings analogous to recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or requiring continuous intensive 
management.  See Diagnostic Code 7525. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in 

pertinent part, that the RO had never properly provided the 
appellant with a statement of the case concerning an issue, 
as the document addressing that issue "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson v. 
West, 12 Vet. App. 119 (1999) (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected left testicle 
disorder, rather than as a disagreement with the original 
rating award for this disorder.  However, the March 1997 
statement of the case and the supplemental statement of the 
case have provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the veteran's service-connected left testicle 
disorder.  In addition, the veteran's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected left testicle disorder.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for recurrent 
left testicle disorder as of the day of the veteran's claim, 
i.e., April 30, 1996.  See 38 C.F.R. § 3.400 (1998).  After 
review of the evidence, there is no medical evidence of 
record that would support a compensable for the disability at 
issue at any time subsequent to the date of the veteran's 
claim, i.e., April 30, 1996.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).  



ORDER

Entitlement to an initial compensable evaluation for 
residuals of an injury to the left testicle is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

